DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 was filed after the mailing date of the Final Rejection on 07/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “releasable latch” is only found in the “example section” and does not have any reference/identification to which structural member the releasable latch is directed to.

Claim Objections
Claim 23 is objected to because of the following informalities:  the phrase “plurality of lines of surgical staple” has singular/plural disagreement.  Presumably “plurality of lines of surgical staple” should be recited - - “plurality of lines of surgical staples - - Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the releasable latch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a latch or tab, does not reasonably provide enablement for having a releasable latch.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Since the term “releasable latch” is only found in the “example section” and does not have any reference/identification to which structural member the releasable latch is directed to.  The drawings do not make up for this deficiency either making it unclear what the “releasable latch” is directed to, what structural members it is connected to and the respective structural cooperative relationships thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-12, 15, 22-25, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is not clear what structural members of the surgical device are engaged “when said staple cartridge is inserted into the surgical stapling device in an initial insertion position”.  Since “when” is a conditional phrase with no structural limitation that is not required to happen and is not clear what the “initial insertion position” is without any relative structural connections and .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al. (US 5275323 A).
Regarding claim 1, Schulze et al. discloses a staple cartridge comprising an elongate cartridge body (60) defining a proximal end and a distal end (fig. 1), wherein said elongate cartridge body comprises a plurality of surgical staples (80) operably stored therein; a deformable authentication key (66), an extending proximally beyond said proximal end of said cartridge body (column 3 lines 38-67, column 4 lines 49-67, figs. 1-2), wherein said authentication key (66) is movable between a first state and a second state and is configured to operably engage a lockout (40/47/49, figs. 4-6) of a surgical stapling device (20, column 4 lines 56-68, column 5 lines 1-7, figs. 1-2); 
.

Claim(s) 1, 3-4, 6-7, 9, 11-12, 15, and 25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 20140263545 A1).
Regarding claims 1 and 23, Williams et al. discloses staple cartridge assembly comprising an elongate cartridge body (512)  configured to be seated in a surgical stapling device comprising a lockout (530/540) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises: a surgical staple (fig. 65) cartridge comprising: a cartridge body defining a proximal end portion and a distal 
a retainer configured to be removably coupled to said cartridge body, wherein said retainer comprises an authentication key (531/567) that is selectively movable from a first state to a second state relative to said retainer, wherein when said retainer is coupled to said cartridge body and said surgical staple cartridge is seated in the surgical stapling device, and wherein said authentication key is configured to move  the lockout from a locked position to an unlocked position (567 moves 540 and 531 moves 530/540) and comprises a weakened portion configured to facilitate permanent deformation of said authentication key when said authentication key is moved from said first state to said second state and when said staple cartridge (512) is inserted into the surgical stapling device in an initial insertion position and said authentication key is in said first state, and wherein said authentication key is configured to move the lockout (40/47/49, figs. 4-6) from a locked position to an unlocked position and comprises a weakened portion (567 is resilient with bend shown and 
Regarding claim 9, Williams et al. discloses a staple cartridge (512) assembly configured to be seated in a surgical stapling device comprising a lockout (530/540) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises: an elongate cartridge body defining a proximal end and a distal end ([0251-0265], figs. 60-72), wherein said elongate cartridge body comprises a plurality of surgical staples operably stored therein (fig. 65); and 
a movable authentication key (531/567) extending proximally beyond said proximal end of said cartridge body (figs. 62-75), wherein said authentication key is movable from a first state to a second state upon contact with a portion of the surgical stapling device when said staple cartridge assembly is seated in the surgical stapling device, and wherein said authentication key moves the lockout from a locked position to an unlocked position (567 moves 540 and 531 moves 530/540) when said movable authentication key moves from said first state to said second 
Regarding claim 3, Williams et al. discloses authentication key comprises an authentication ramp (ramp shape shown), and wherein said authentication ramp is coupled to said cartridge body by a deformable tab (have tab portions shown and 567 is deformable [0251-0265], figs. 60-75).
Regarding claim 4, Williams et al. discloses authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in said initial insertion position (distal end shown [0251-0265], figs. 60-75).
Regarding claims 6 and 25, Williams et al. discloses staple cartridge comprises; a cartridge body; and a cartridge pan (508, figs. 65-66) coupled to said cartridge body, wherein said authentication key comprises a portion of said cartridge pan/cartridge body ([0251-0265], figs. 60-75).
Regarding claims 7 and 11, Williams et al. discloses authentication key rotates between said first state and said second state (key is rotatable/bendable as applicants to some degree).
Regarding claims 12 and 29, Williams et al. discloses authentication key is permanently deformed when in said second state (permanently deformed is a functional recitation in which a user could bend to be permanent deformed if desired).
Regarding claim 15, Williams et al. discloses a releasable latch (latch portions shown) for retaining said authentication key in said first state (see objection/U.S.C rejection for confusion on what releasable latch is directed to [0251-0265], figs. 60-75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20140263545 A1) in view of Williams et al. (US 20150173757 A1).
Regarding claims 8 and 23-24, Williams et al. discloses staple cartridge comprises; a cartridge body and firing member that is movable between a starting position and an ending position during a staple firing stroke ([0251-0265], figs. 60-75) and discloses the invention as substantially claimed. See above.
Williams et al. fails to disclose a retainer removably coupled to said staple cartridge, wherein said authentication key is formed on said retainer, wherein said retainer comprises an actuator configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of said firing member when said staple cartridge is in said initial insertion position and said authentication key is in said first state wherein said authentication key is moved from said first state to said second state upon contact with a portion of the surgical stapling device when said retainer is attached to said 
Williams et al.’757 teaches having a retainer (200) removably coupled to a staple cartridge (100), wherein a authentication key (230/232/233, figs. 4-5) is formed on said retainer, wherein said retainer comprises an actuator (220 or tab [0031]) configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of a firing member (142/pusher 130/132) when said staple cartridge is in said initial insertion position and said authentication key is in said first state wherein said authentication key is moved from said first state to said second state upon contact with a portion of the surgical stapling device when said retainer is attached to said cartridge body and said surgical staple cartridge is seated in the surgical stapling device(and teaches the retainer as being made in a plurality of parts [0023-0033, 0039], figs. 1-6).
Given the teachings and suggestion of Williams et al.  to have an authentication key with flexible mating tabs/detents/keys, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the staple cartridge to include a retainer removably .

Claims 22 and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20140263545 A1) in view of Williams et al. (US 20150173757 A1) and further in view of Knodel et al. (US 20110278343 A1).
Regarding claims 22 and 30, Williams et al. fails to teach said retainer comprises a first material, and wherein said movable authentication key comprises a second material that differs from said first material.

Since Williams et al. and/or Knodel et al. does disclose and teach all the elements of the claimed invention except for the exact differing material for the key and retainer.  It would have been obvious to the stapler artisan before the effective filing date of the claimed invention to implement ceramic materials in some portions for insulation, durability, and/or electrical/piezoelectric voltage adjustment needs/purposes, since it has been held to be within the general skill of a worker in the art to select at known material on the basis of its suitability for the intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 5 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a staple cartridge comprising all the structural and functional limitations and further comprising a movable authentication key having authentication ramp, and wherein said authentication ramp is coupled to said cartridge body by a deformable tab, wherein said authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in a initial insertion position; a first angled cam surface extending from said ramp tip; and a second cam surface wherein said first angled cam surface operably engages the lockout as said authentication key is moved from said first state to said second state and biases the lockout laterally toward said unlocked position wherein the tip of the authentication ramp is configured to contact an actuator cam arm of a first lockout arm of the surgical stapling device when the staple cartridge is initially longitudinally inserted into the 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-12, 15, 22-25, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731